Per Curiam:
It is averred in the paper book of the defendants in error, and not denied by plaintiff, that he has not printed all the evidence. Some which he omitted has been supplied by the other party. We are unable to find any sufficient evidence of the actual condition of the slate when it arrived in Australia. It was delivered on the cars at Slatington. The question was fairly submitted to the jury to find whether the slate delivered to plaintiff in error was according to contract. He was entitled to receive slate of quality No. 1, “free from scabs and greybacks.” If such was not furnished, the jury was instructed to allow him a deduction for the amount of his damages by reason thereof. Looking at the whole evidence presented, we think no one of the assignments is sustained.
Judgment affirmed.